54 Ill. 2d 431 (1973)
298 N.E.2d 161
UNITED AIR LINES, INC., Appellant,
v.
GEORGE E. MAHIN et al., Appellees. Supplemental opinion upon remand from the Supreme Court of the United States
No. 42042.
Supreme Court of Illinois.
Opinion filed June 25, 1973.
*432 ROBERT L. STERN, MARK H. BERENS, WILLIAM BRUCE HOFF, JR., H. TEMPLETON BROWN and DOUGLAS POE, all of Chicago (MAYER, BROWN & PLATT, of counsel), for appellant.
WILLIAM J. SCOTT, Attorney General, of Springfield (FRED F. HERZOG, CALVIN C. CAMPBELL, and PAUL J. BARGIEL, Assistant Attorneys General, of counsel), for appellees.
Judgment affirmed.
PER CURIAM:
This court in United Air Lines, Inc. v. Mahin, 49 Ill. 2d 45, affirmed a judgment of the circuit court of Cook County which refused to enjoin the Illinois Department of Revenue from assessing and collecting under the Department's revised interpretation of the Illinois Use Tax Act the use tax on aviation fuel loaded by United Air Lines on planes about to embark upon or to continue interstate or foreign flights. On appeal (410 U.S. 623, 35 L. Ed. 2d 545, 93 S. Ct. 1186) the Supreme Court of the United States upheld the view of this court that the tax is not being unconstitutionally applied. However, it vacated our judgment and remanded the cause to this court for re-examination by two justices of this court in light of the Supreme Court's holding that the interpretation of the Use Tax Act, or "burn off" rule, which originally had been followed by the Department of Revenue, was not constitutionally forbidden. See 410 U.S. 623, 632, 35 L. Ed. 2d 545, 554, 93 S. Ct. 1186, 1192.
The conclusions of those justices is that the current interpretation of the Act and the application of it by the Department are not improper and that the judgment of the circuit court of Cook County should be affirmed.
Judgment affirmed.